Citation Nr: 9932748	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to August 
1995.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A permanent increase in the pre-existing right knee 
disability has not been demonstrated.

3.  A permanent increase in the pre-existing left knee 
disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 
C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in correspondence received in January, 
March and August 1996, that her pre-existing right and left 
knee disabilities were aggravated during military service, 
and underwent permanent increases in disability.  She 
contends that the knee problems she experienced during 
service were different than any knee problems she had prior 
to service.  Accordingly, a favorable determination is 
requested.

The threshold question to be addressed in adjudicating this 
case is whether the veteran has submitted a well-grounded 
claim for service connection for right and left knee 
disabilities.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, that is, one which is meritorious on 
its own or capable of substantiation. Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for a service connection claim to 
be well-grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

The evidence of record establishes a well-grounded claim. 
There is competent evidence that the veteran currently has 
right and left knee disabilities.  In addition, there is 
medical evidence of an etiological relationship between the 
current knee disabilities and the veteran's period of 
service.  Additionally, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA medical records have been 
obtained, VA examinations have been conducted, and the 
veteran has been asked to provide relevant information to 
enable additional private medical records to be obtained. 

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304, 3.306 .

With regard to aggravation of a pre-existing disability, VA 
regulations provide that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 C.F.R. § 3.306.

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Pre-service medical records from William H, Salot, M.D., have 
been associated with the claims file.  Records of outpatient 
treatment dated from November 1991 to December 1994 show that 
the veteran had various complaints of bilateral knee pain.  
Dr. Salot's surgical records show that the veteran underwent 
an Elmslie-Trillat procedure of the right knee in March 1992.  
The pre- and post-operative diagnosis was recurrent 
subluxation, right patella, anterior knee pain.  The 
resulting metal screw was removed during surgery in January 
1993.  Similarly, the veteran underwent an Elmslie-Trillat 
procedure of the left knee in March 1993.  The pre- and post-
operative diagnosis was unstable patella, left knee.  In 
September 1993, the resulting metal screw was surgically 
removed.  

The veteran's service medical records include pre-service 
medical records from Dr. Salot, already discussed above.  The 
report of a July 1994 entrance medical examination notes that 
the veteran's lower extremities had full range of motion, and 
that she had bilateral knee surgery prior to service.  The 
report of the veteran's entrance medical history provides 
that she underwent various knee surgeries prior to service.  
Radiographic examination conducted in July 1994 in connection 
with the veteran's enlistment noted normal patella and knee 
joint, bilaterally.  Thickened and deformed tibial tubercle, 
bilaterally, was also noted.  A July 1994 orthopedic 
consultation report reviews the veteran's history, and notes 
that she had a history of bilateral Osgood-Schlatter's 
syndrome with minimal complaints.  She was at that time noted 
to be stable and asymptomatic, following patellar-femoral 
realignment.  The conclusion was normal function of the 
knees.  

Treatment record show that the veteran was seen for 
complaints of knee pain at various times in July 1995.  
Assessments included left and right knee strain, and 
bilateral "RPPS."  Radiographic examination conducted on 
July 10, 1995, noted that there was no definite synovial 
fluid for either knee.  On July 21, 1995, the veteran was 
referred for an orthopedic consultation with a provisional 
diagnosis of EPTS corrective surgery for bilateral patellar 
subluxation, versus possible "MTP" stress fracture.  The 
resulting physical examination led to an assessment of EPTS - 
bilateral corrective surgery patella subluxation.

A July 28, 1995 physical profile provided that the veteran's 
medical condition was bilateral knee pain, EPTS, and that she 
was to have no further duty for training purposes as she was 
undergoing an EPTS medical Board.  An Entrance Physical 
Standards Board Proceedings, dated July 28, 1995, notes that 
at that time the veteran was in her 6th week of basic 
training.  She had the complaint of bilateral knee pain for 
approximately five years.  She was noted to have stated that 
she had problems with patellar subluxation since 7th grade, 
had been evaluated by an orthopedic surgeon for the problem, 
and had undergone an Elmslie-Trillat procedure on each knee.  
She was reported to have noticed an increase in pain since 
basic training had started, and was unable to perform her 
military training secondary to her severe knee pain.  

On examination, the veteran's right knee revealed a well-
healed four-inch surgical scar.  It was noted that there was 
no effusion.  The veteran had decreased active range of 
motion due to voluntary guarding.  Varus and valgus stress 
testing was negative.  The veteran's left knee revealed a 6-
inch well-healed surgical scar.  There was no effusion.  
There was decreased range of motion due to voluntary 
guarding.  There was no muscle atrophy noted for either lower 
extremity.  The veteran walked with an antalgic gait and she 
was neurovascularly intact.  Radiographic examination was 
within normal limits.  The diagnosis was bilateral knee pain 
secondary to corrective surgery for patellar subluxation, 
EPTS.  It was recommended that the veteran be expeditiously 
discharged for this EPTS condition.  

The report of a post-service September 1995 VA general 
medical examination provides final diagnoses of congenital 
loose patella, bilaterally; possibly a laxed collateral 
ligament on the left side only; and history of reconstruction 
of the knees for cruciate ligament tears, however the 
surgical procedure was not seen on x-ray and no records were 
available.  No opinion was provided as to the etiology of the 
veteran's current knee findings.

Post-service treatment records from Dr. Salot indicate that 
on examination in August 1995, the veteran showed no interval 
change over previous office visits.  It was noted X-ray 
examination showed satisfactory appearance with no 
patellofemoral narrowing or tilt, and a good lateral condylar 
buttress.  The anteroposterior view reportedly showed a 
developmental angled jointline which the examiner opined 
"may predispose [the veteran] to patellofemoral problems."  
It was specifically noted that there was no indication of 
stress fracture as entertained in service.  The examination 
resulted in an assessment that Dr. Salot believed that the 
veteran had a service-related problem due to overuse of her 
knees, with residual symptoms which caused her to walk oddly 
and gave her some discomfort.  Regarding treatment and 
counseling, Dr. Salot believed that this condition was 
temporary and in fact would probably be aggravated by therapy 
or anything other than a period of rest with avoidance of 
knee flexion activities.  It was expressly noted that nothing 
on radiographic or clinical examination would suggest a 
surgically correctable condition, or one which was related to 
anything other than the overuse of basic training.  

In correspondence received in October 1995, Dr. Salot stated 
that his office records indicate that the veteran underwent 
bilateral knee surgery for recurrent subluxation of the 
patella prior to her enlistment.  He stated that the physical 
stresses of her basic training apparently proved too much for 
her knees and she was discharged.  

On examination in December 1995, the veteran was still 
symptomatic in both knees, the left slightly worse.  
Examination showed fairly decent patellar tracking with no 
real luxation, warmth or effusions around either knee joint.  
She was noted to be working as a nanny and understood how to 
avoid stresses on her knees.  She was to undergo some 
physical therapy over the next four to six weeks.  On 
examination in February 1996, the veteran discussed her claim 
against the military for damage to her knees during their 
brief contact with her.  Examination showed no warmth or 
effusion, range of motion was normal, and patellar function 
exhibited a "J movement" but nothing very untoward.  
Specifically, Dr. Salot noted that he was unable to sublux 
the patella either medically or laterally and that the 
veteran made no specific complaint of pain.  She had 
completed the balance of her physical therapy and would be on 
a home exercise program in the future.  

In correspondence received in March 1996, Dr. Salot noted 
that the veteran's family had received correspondence from VA 
describing her bilateral knee condition as "Osgood-
Schlatter's disease," supposedly treated by him prior to 
service and thus rendering her illegible for VA compensation.  
He noted for the record that he had never treated the veteran 
for Osgood-Schlatter's disease.  Rather, he had performed an 
Elmslie-Trillat procedure for her right knee 4 years earlier, 
and for her left knee three years earlier.  He noted that his 
records indicated that during a period of two years prior to 
joining the Army, she was excused from gym class but managed 
to work in a fast-food restaurant and be reasonably 
functional without too many complaints.  

Dr. Salot noted his understanding that the veteran had passed 
an Army physical examination administered by an orthopedic 
surgeon and thereupon was put into basic training.  Dr. Salot 
noted that he judged what happened thereafter to be an 
overuse problem, although observations were made by doctors 
treating her at the time that there might have been a stress 
fracture or other specific localized condition in one or both 
knees.  He noted that he had no specific knowledge of this.  
From his perspective, he felt that the veteran was in a 
stable functional condition when she entered the Army, and 
did not have Osgood-Schlatter's disease.  

The veteran testified at a personal hearing in June 1997 
before the undersigned Board member.  The veteran testified 
that she was seeking service connection for both knees on a 
direct basis, as well as service connection for the right 
knee due to the left knee.  She testified that she had been 
involved in sports up to five days prior to beginning active 
duty.  After she entered active duty, she first experienced 
left knee pain about four or five weeks into basic training, 
that was gradual and not from a single trauma.  At that point 
she went to a medical station, where she was given crutches 
and Motrin, and put on restricted duty.  The next day, a 
physical therapist told her to remain seated at all times, 
except when going to the mess hall, restroom or her own room.  
The veteran said that a doctor agreed with these 
instructions.  She said that the pain at that time was very 
sharp, up and down her legs, and greater on the left than the 
right.  

The veteran testified that radiographic examination was 
conducted at that time, and that it was assumed that she had 
Osgood-Schlatter's disease because she had suffered from it 
in the past.  Five weeks after the initial incident, she was 
discharged.  She said that she saw her private surgeon the 
next day, Dr. Salot, who informed her that it was not her 
prior condition that was causing her current pain.  Dr. Salot 
reportedly told her that her current pain and knee problems 
had nothing to do with Osgood-Schlatter's disease.  

She related that at the beginning of 1997, the head of 
orthopedics at St. John's Hospital had examined her and told 
her that her problems were in her head.  An MRI and bone scan 
conducted thereafter by Dr. Salot were negative.  Exploratory 
surgery was performed on the veteran's left knee in February 
1997 by a Dr. Michael R. Demers, during which it was 
discovered that frayed cartilage and plica had caused a 
groove in her bone.  The groove was then smoothed out during 
the surgery.  She submitted photographs from the surgery.  
She noted that it was speculated that this was the cause of 
her left knee pain.  She reported that a doctor told her that 
this torn cartilage was caused by her military service.  She 
stated that she would provide a written copy of this opinion 
from the doctor.  The surgery was followed by four weeks of 
physical therapy.  She recuperated well and currently 
required no medicine or  physical therapy.  

In closing, the veteran's representative pointed out that the 
original diagnosis of Osgood-Schlatter's disease was 
incorrect; rather the veteran suffered from a bilateral knee 
disability due to damaged cartilage.  The veteran stated that 
she had been very physically active prior to active duty, and 
had never experienced the knee problems that she later 
experienced in service.  

Pursuant to the Board's remand, in March 1998 the RO 
requested that the veteran provide a complete medical 
history, along with the names and mailing addresses of 
doctors and medical facilities that treated her for knee 
conditions before and after service.  She was also requested 
to complete authorizations allowing VA to obtain medical 
records from Drs. Salot and Demers of Associated Orthopedists 
of Detroit P.C.  The claims file does not contain any 
response form the veteran, or any evidence that she did not 
receive the RO's request.

The veteran was provided a VA orthopedic examination in June 
1998.  Current complaints were noted.  Regarding her pre-
service history, she provided that she had begun to have 
aching pain in the knees around age 12 or 13, the right more 
so than the left.  She said that she was then very active in 
sports.  She said that she had undergone surgical 
implantation of a screw in her right knee in 1992 and of her 
left knee in 1993.  By 1994, she had no complaints and was 
able to join the Army.  

The examiner provided the results of physical examination, 
radiographic examination and MRI examination.  The diagnosis 
was status post patellar realignment surgery, both knees.  
The examiner expressed the opinion that at the present time 
there was no significant mechanical pathologic condition to 
produce instability of either knee, although there was minor 
tenderness between the patella and the tibia on the left 
side.  Her range of motion was normal and there was no 
clinical evidence of arthritis in the joints.  The examiner 
noted that the private physician's report pertaining to pre- 
and post-service orthopedic treatment had been reviewed, as 
well as service medical evidence showing treatment for knee 
pain.  The examiner expressed the opinion that neither knee 
underwent any permanent increase in pathology during the 
service of a few weeks, and there was hardly any increase 
which could be construed as naturel progression of the 
condition.  According to the veteran's statement prior to 
joining the army, she did not have any symptoms about her 
knees after surgeries on both sides and the examiner did not 
see any change in her condition at the present examination.  

Medical records from Bon Secours Hospital show that in July 
1998, the veteran was admitted and underwent a modified 
Hauser procedure of the right knee.  The pre- and post-
operative diagnosis was patellar misalignment.  

A July 1999 memorandum by the same 1998 VA examiner provides 
that the additional medical information from Bon Secours 
Hospital had been reviewed, along with the examiner's 
previous examination report.  The examiner expressed the 
opinion that the opinion rendered in the report had not 
changed regarding the condition and function of the veteran's 
knees.  

Based on a careful review of the record, the Board finds that 
the veteran's right and left knee disabilities pre-existed 
service.  The Board also finds that the veteran had symptoms 
of the right and left knee disabilities in service.  However, 
the competent medical evidence does not show that the 
veteran's right or left knee disabilities were aggravated by 
her service.

The Board acknowledges the opinions expressed by Dr. Salot 
that the veteran overused her knees during service, and that 
her knees were unable to take the overuse.  However, there is 
evidence that the overuse that occurred during the veteran's 
active service did not result in a permanent worsening of her 
pre-existing right or left knee conditions.  In fact, Dr. 
Salot's August 1995 examination report provides that the 
veteran's residual symptoms were temporary.  At that time, 
Dr. Salot noted no interval change in the veteran's symptoms 
over previous office visits.  

In addition, the record contains opinions by a VA examiner, 
offered in June 1998 and July 1999, that the veteran's knees 
had not undergone any permanent increase in pathology during 
her service.  The Board finds that these opinions are quite 
material to the issue of permanent increase in the claimed 
conditions.  These opinions are based on a review of the 
veteran's entire record, including the veteran's own oral and 
written testimony, contemporary examination findings, service 
medical records, and pre- and post-service medical records.  

The Board acknowledges the veteran's own testimony that her 
active duty resulted in a permanent increase in the severity 
of her right and left knee disabilities.  However, while the 
veteran is competent to describe her observations relative to 
her health, as a layperson, she is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As there is no evidence that the veteran's left knee warrants 
service connection, there is no reason to address whether the 
veteran's right knee disability is secondary to her left knee 
disability.  

Because the competent medical evidence establishes that the 
veteran's military service did not permanently increase or 
aggravate her pre-existing right or left knee conditions, the 
preponderance of the evidence is against the claim, and the 
appeal based thereon must be denied.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

